Title: Dumas to the American Commissioners, 8 December 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, December 8, 1778, in French: English funds [government bonds] have fallen in value, and letters from England increase the qualms of those holding them. Amsterdam has printed and distributed copies of its protest against the resolution of November 18. This has shocked the English party. This morning the French ambassador gave me a copy of the enclosed memoir which has been sent to all the towns and provinces. The States of the Province of Holland will reconvene on the 16th. I do not doubt that there will be a new resolution in accordance with the memoir.>
